20-11254-jlg        Doc 3023       Filed 08/25/21 Entered 08/25/21 12:01:37                    Main Document
                                               Pg 1 of 19



Andrew K. Glenn
Shai Schmidt
Rich Ramirez
Naznen Rahman
GLENN AGRE BERGMAN & FUENTES LLP
55 Hudson Yards
20th Floor
New York, New York 10001
Telephone: (212) 358-5600
Counsel to the Ad Hoc Committee of Shareholders

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                    ) Chapter 11
    In re:                                          )
                                                    ) Case No. 20-11254 (JLG)
    LATAM Airlines Group S.A., et al.,1             )
                                                    ) Jointly Administered
                            Debtors.                )
                                                    )

                                      CERTIFICATE OF SERVICE

             I, NAZNEN RAHMAN, certify under penalty of perjury, that on August 23, 2021, a true

and correct copy of the Ad Hoc Committee of Shareholders’ Omnibus (I) Reply in Support of

Motion for Entry of Order Authorizing and Directing Discovery From Debtors Pursuant to Rule


1
         The Debtors in these Chapter 11 Cases (as defined herein), along with the last four digits of each Debtor’s
U.S. or local tax identification number (as applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo
S.A. (XX-XXXXXXX); Transporte Aéreo S.A. (XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training
LATAM S.A. (96-847880K); LATAM Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX); Fast
Air Almacenes de Carga S.A. (XX-XXXXXXX); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX); Aerovías de
Integración Regional S.A. (98- 0640393); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador S.A. (98-
0383677); Professional Airline Cargo Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services, LLC (30-
1133972); Maintenance Service Experts, LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (XX-XXXXXXX); Prime
Airport Services Inc. (XX-XXXXXXX); Professional Airline Maintenance Services LLC (XX-XXXXXXX); Connecta
Corporation (XX-XXXXXXX); Peuco Finance Ltd. (N/A); Latam Airlines Perú S.A. (XX-XXXXXXX); Inversiones Aéreas
S.A. (N/A); Holdco Colombia II SpA (76- 9310053); Holdco Colombia I SpA (XX-XXXXXXX); Holdco Ecuador S.A.
(XX-XXXXXXX); Lan Cargo Inversiones S.A. (XX-XXXXXXX); Lan Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment
Ltd. (XX-XXXXXXX); Professional Airlines Services Inc. (XX-XXXXXXX); Piquero Leasing Limited (N/A); TAM S.A.
(N/A); TAM Linhas Aéreas S.A. (65- 0773334); Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda.
(N/A); Fidelidade Viagens e Turismo S.A. (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX)
and Multiplus Corredora de Seguros Ltda. (N/A). For the purpose of these Chapter 11 Cases, the service address for
the Debtors is: 6500 NW 22nd Street Miami, FL 33131.
20-11254-jlg    Doc 3023      Filed 08/25/21 Entered 08/25/21 12:01:37             Main Document
                                          Pg 2 of 19



2004 of the Federal Rules of Bankruptcy Procedure and (II) Limited Objection to Proposed Order

Appointing Mediator and Establishing Procedures for Mediation [Docket No. 3002] was filed

electronically with the Clerk of the Court using the CM/ECF system, and all interested parties of

record were electronically served via CM/ECF. I further certify that on August 23, 2021, a true

and correct copy of the foregoing filing was served via electronic mail upon those parties identified

on the service list attached hereto as Exhibit A. I further certify that on August 24, 2021, true and

correct copies of the foregoing filing were served via hand delivery upon the party identified on

the service list attached hereto as Exhibit B. I further certify that on August 24, 2021, true and

correct copies of the foregoing filing were served via First Class Mail upon the parties identified

on the service list attached hereto as Exhibit C.


   Dated: August 25, 2021
          New York, New York
                                                              /s/ Naznen Rahman
                                                                  Naznen Rahman
      20-11254-jlg         Doc 3023      Filed 08/25/21 Entered 08/25/21 12:01:37                  Main Document
                                                     Pg 3 of 19



                                                          Exhibit A
                                                          Via E-mail


       DESCRIPTION                       NAME                NOTICE NAME                            EMAIL
Counsel to Corporación             Adam L. Rosen           Attn: Adam L. Rosen     adam.rosen@alrcounsel.com
Nacional de Consumidores y         PLLC
Usuarios de Chile
Counsel to Subsequent Debtors      Aerospace Turbine       Attn: Mansoor Janahi    MJanahi@tssaero.ae
Top Unsecured Creditors            Services & Solutions

Counsel to Air Canada              Air Canada Center       Attn: Louise-Hélène     Louise-Helene.Senecal@aircanada.ca
                                                           Sénécal, Isabelle
                                                           Hogue
Counsel to Subsequent Debtors      Aircraft Loan           Attn: Andrew Young      andrew.okana@natixis.com
Top Unsecured Creditors            Agreement, Natixis      Okana Nsiawi
                                   as Agent
Counsel to Qatar Airways           Alston & Bird LLP       Attn: Gerard S.         Gerard.Catalanello@alston.com
Investments (UK) Ltd.                                      Catalanello, Esq.,      James.Vincequerra@alston.com
                                                           James J. Vincequerra,
                                                           Esq.
Counsel to Subsequent Debtors      American Express        Attn: Liliana           liliana.w.gutierrez@aexp.com
Top Unsecured Creditors            Travel Related          Gutierrez
                                   Services Company,
                                   Inc
Counsel to American Express        Arnall Golden           Attn: Darryl S.         darryl.laddin@agg.com
Travel Related Services            Gregory LLP             Laddin, Frank N.        frank.white@agg.com
Company, Inc. and certain of its                           White
affiliates, including, without
limitation, American Express
National Bank
Counsel to Banco Itaucard S.A.     Baker & McKenzie        Attn: Frank Grese       frank.grese@bakermckenzie.com
and Banco do Brasil S.A.           LLP

Counsel to Banco Itaucard S.A.     Baker & McKenzie        Attn: Paul J. Keenan    paul.keenan@bakermckenzie.com
and Banco do Brasil S.A.           LLP                     Jr., Daniela Fonseca    daniela.fonsecapuggina@bakermckenzie.co
                                                           Puggina                 m
Counsel to Aero Miami I, LLC       Ballard Spahr LLC       Attn: Leslie C.         heilmanl@ballardspahr.com
                                                           Heilman, Esq. Laurel    roglenl@ballardspahr.com
                                                           D. Roglen, Esq.
Counsel to Aero Miami I, LLC       Ballard Spahr LLC       Attn: Lindsey Zionts,   ziontsl@ballardspahr.com
                                                           Esq.
Counsel to Subsequent Debtors      Banco Bradesco S.A.     Attn: Leon L.           leon.sousa@bradesco.com.br
Top Unsecured Creditors                                    Albuquerque e Sousa

Counsel to Subsequent Debtors      Banco BTG Pactual       Attn: Rodrigo Oyarzo    Rodrigo.Oyarzo@btgpactual.com
Top Unsecured Creditors            Chile, as Agent

Counsel to Subsequent Debtors      Banco de Credito del    Attn: Kristel Vasquez   kristelvasquezg@bcp.com.pe
Top Unsecured Creditors            Perú                    Guzmán

Counsel to Subsequent Debtors      Banco del Estado de     Attn: Francesca         fgarde@bancoestado.cl
Top Unsecured Creditors            Chile                   Gardella
      20-11254-jlg        Doc 3023      Filed 08/25/21 Entered 08/25/21 12:01:37                  Main Document
                                                    Pg 4 of 19



       DESCRIPTION                       NAME               NOTICE NAME                             EMAIL
Counsel to Subsequent Debtors     Banco do Brasil S.A.    Attn: Rodrigo Szabo     rodrigoszabo@bb.com.br
Top Unsecured Creditors                                   Luiz

Counsel to Subsequent Debtors     Banco Itaú Unibanco     Attn: Michele do        michele.santo@itau-unibanco.com.br
Top Unsecured Creditors           S.A.                    Carmo                   diego.aguiar@itaubba.com

Counsel to Subsequent Debtors     Banco Santander         Attn: Maria Soledad     mariasoledad.schuster@santander.cl
Top Unsecured Creditors           Chile                   Schuster

Counsel to Subsequent Debtors     Banco Santander         Attn: Luis Casero       luis.casero@gruposantander.com
Top Unsecured Creditors           Madrid                  Ynfiesta

Counsel to BancoEstado            BancoEstado             Attn: Francesca         fgarde@bancoestado.cl
                                                          Gardella, Pedro         pgonza14@bancoestado.cl
                                                          González, Ignacio       icarden1@bancoestado.cl
                                                          Cárdenas, Eduardo       egonzal2@bancoestado.cl
                                                          González, Hernán        harretx@bancoestado.cl
                                                          Arret, Macarena         mgonza02@bancoestado.cl
                                                          González, Daniel        dyudilev@bancoestado.cl
                                                          Yudilevichdyudilev,     fzaldiva@bancoestado.cl
                                                          Javier Zaldivar,        lramire9@bancoestado.cl
                                                          Loreto Ramirez


Counsel to TravelSky              Barnes & Thornburg      Attn: Gary Owen         gcaris@btlaw.com
Technology USA Ltd.               LLP                     Caris
Counsel to TravelSky              Barnes & Thornburg      Attn: Niraj J. Parekh   nparekh@btlaw.com
Technology USA Ltd.               LLP
Counsel to Gogo Inc.              Benesch, Friedlander,   Attn: Kevin M.          kcapuzzi@beneschlaw.com
                                  Coplan & Aronoff        Capuzzi, Esquire
                                  LLP
Counsel to Gogo Inc.              Benesch, Friedlander,   Attn: Michael J.        mbarrie@beneschlaw.com
                                  Coplan & Aronoff        Barrie, Esquire
                                  LLP
Counsel to Subsequent Debtors     BNP Paribas             Attn: Ahsan Avais       Ahsan.AVAIS@us.bnpparibas.com
Top Secured Creditors

Attorneys for Sodexo, Inc. and    Bond, Schoeneck &       Attn: Camille W. Hill   hillc@bsk.com
Sodexo Operations, LLC            King, PLLC

Counsel to Subsequent Debtors     BP p.l.c (Air BP)       Attn: John Platt, CEO   airbpoutofhours@bp.com
Top Unsecured Creditors

Counsel to Aeritas, LLC           Bragar Eagel &          Attn: Lawrence P.       eagel@bespc.com
                                  Squire, P.C.            Eagel
Counsel to SAP Chile Limitada,    Brown & Connery,        Attn: Julie F.          jmontgomery@brownconnery.com
and its affiliates including      LLP                     Montgomery
Quadrem Chile Limitada and
SuccessFactors, Inc.
Counsel to Oracle America, Inc.   Buchalter, A            Attn: Shawn M.          schristianson@buchalter.com
                                  Professional            Christianson, Esq.
                                  Corporation
Counsel to The Bank of New        Carter Ledyard &        Attn: James Gadsden,    bankruptcy@clm.com
York Mellon, as Trustee           Milburn LLP             Esq., Leonardo
                                                          Trivigno, Esq.

                                                              2
      20-11254-jlg       Doc 3023       Filed 08/25/21 Entered 08/25/21 12:01:37                    Main Document
                                                    Pg 5 of 19



       DESCRIPTION                       NAME               NOTICE NAME                              EMAIL
Attorneys for DFASS Group and     Chiesa Shahinian &      Attn: Michael R.          mcaruso@csglaw.com
its affiliates (t/a 3Sixty Duty   Giantomasi PC           Caruso
Free & More)
Counsel to Subsequent Debtors     Citibank, N.A., Loan    Attn: Michael             michael.leonard@citi.com
Top Secured Creditors             Administration          Leonard

Counsel to the Debtors and        Cleary Gottlieb Steen   Attn: Richard J.          rcooper@cgsh.com
Debtors in Possession             & Hamilton LLP          Cooper, Lisa M.           lschweitzer@cgsh.com
                                                          Schweitzer, Luke A.       lbarefoot@cgsh.com
                                                          Barefoot, Thomas S.       tkessler@cgsh.com
                                                          Kessler, David Z.         dschwartz@cgsh.com
                                                          Schwartz, Andrew           aweaver@cgsh.com
                                                          Weaver, Jeffrey A.        jrosenthal@cgsh.com
                                                          Rosenthal, Lina           lbensman@cgsh.com
                                                          Bensman, Kylie M.         kmhuff@cgsh.com
                                                          Huff; Brad Lenox,         blenox@cgsh.com
                                                          Lyuba Shamailova,         lshamailova@cgsh.com
                                                          Ryan F. Monahan,          rmonahan@cgsh.com
                                                          Thomas Q. Lynch,          tlynch@cgsh.com
                                                          Drew Kramer,              drkramer@cgsh.com
                                                          Kimberly Black,           kblack@cgsh.com
                                                          Christian Ribeiro,        cribeiro@cgsh.com
                                                          Alexandra Lotty           alotty@cgsh.com




Counsel to oneworld               Cole Schotz P.C.        Attn: Jacob S.            jfrumkin@coleschotz.com
Management Company, Inc                                   Frumkin, Esq.
Counsel to oneworld               Cole Schotz P.C.        Attn: Michael S.          mweinstein@coleschotz.com
Management Company, Inc                                   Weinstein, Esq.,          mpercontino@coleschotz.com
                                                          Matteo Percontino,
                                                          Esq.
Counsel to Subsequent Debtors     COMANDO DA              Attn: Major               Walcyrwjca@decea.gov.br
Top Unsecured Creditors           AERONAUTICA             Brigadeiro do Ar
                                                          Walcyr Josué de
                                                          Castilho Araújo
Counsel to Amerijet               Cozen O'Connor          Attn: Frederick E.        eschmidt@cozen.com
International, Inc.                                       Schmidt, Jr.
Counsel to Amerijet               Cozen O'Connor          Attn: Marla Benedek       mbenedek@cozen.com
International, Inc.
Top 5 Secured Creditor            Credit Agricole         Attn: Justine Ventrelli   alex.averbukh@ca‐cib.com
                                  Corporate and           / Claire Vacca            yuriy.tsyganov@ca‐cib.com
                                  Investment Bank                                   isabelle.piron@ca‐cib.com
                                                                                    catherine.escal@ca‐cib.com
                                                                                    philippe.hoang@ca‐cib.com
                                                                                    claire.vacca@ca‐cib.com


Counsel to Topcast Aviation       Cullen and Dykman       Attn: Thomas R.           tslome@cullenllp.com
USA, Inc.                         LLP                     Slome


                                                              3
      20-11254-jlg        Doc 3023       Filed 08/25/21 Entered 08/25/21 12:01:37                Main Document
                                                     Pg 6 of 19



        DESCRIPTION                      NAME               NOTICE NAME                           EMAIL
Counsel to Amadeus IT Group,       David R. Softness,     Attn: David R.         david@softnesslaw.com
S.A.                               P.A.                   Softness, Esq.
Counsel to Delta Air Lines, Inc.   Davis Polk &           Attn: Marshall S.      LATAM.routing@davispolk.com
                                   Wardwell LLP           Huebner, Timothy       adam.shpeen@davispolk.com
                                                          Graulich, Lara Samet
                                                          Buchwald, Adam L.
                                                          Shpeen
Proposed Counsel to Official       Dechert LLP            Attn: Allan S.         allan.brilliant@dechert.com
Committee of Unsecured                                    Brilliant, Craig P.    craig.druehl@dechert.com
Creditors of LATAM Airlines                               Druehl, David A.       david.herman@dechert.com
Group, S.A.                                               Herman, Gary J.        gary.mennitt@dechert.com
                                                          Mennitt, Benjamin M.
                                                          Rose
Counsel to Decolar.com Ltda.,      Dentons US LLP         Attn: Andrew S.        andrew.azarmi@dentons.com
and affiliated entities                                   Azarmi

Counsel to Decolar.com Ltda.,      Dentons US LLP         Attn: Lauren           lauren.macksoud@dentons.com
and affiliated entities                                   Macksoud

Counsel to Globant S.A. and its    DLA Piper LLP (US)     Attn: Rachel Ehrlich   rachel.albanese@us.dlapiper.com
affiliates                                                Albanese
Counsel to Elavon Financial        Dorsey & Whitney       Attn: Natasha Wells    wells.natasha@dorsey.com
Services DAC (UK Branch),          LLP
Elavon Canada Company, U.S.
Bank National Association, and
U.S. Bank National Association,
acting through its Canadian
branch
Counsel to Elavon Financial        Dorsey & Whitney       Attn: Samuel S. Kohn   kohn.sam@dorsey.com
Services DAC (UK Branch),          LLP
Elavon Canada Company, U.S.
Bank National Association, and
U.S. Bank National Association,
acting through its Canadian
branch
Counsel to Subsequent Debtors      ECA - Aircraft Loan    Attn: Juan Suárez      juan.suarez@santander.cl
Top Unsecured Creditors            Agreement, Banco       Romero
                                   Santander, as Agent
Counsel to Thales Avionics, Inc.   Eversheds Sutherland   Attn: Thomas M.        tombyrne@eversheds-sutherland.com
                                   (US) LLP               Byrne
Counsel to Subsequent Debtors      EXIM - Aircraft        Attn: Michael          michael.leonard@citi.com
Top Unsecured Creditors            Loan Agreement,        Leonard
                                   Citibank, N.A., Loan
                                   Administration
Counsel to Subsequent Debtors      EXIM - Aircraft        Attn: Arnaud Drapeau   arnaud.drapeau@sgcib.com
Top Unsecured Creditors            Loan Agreement,
                                   Société Générale, as
                                   Agent
Counsel to Subsequent Debtors      EXIM - Aircraft        Attn: Sarah Velez,     sarah.velez@wellsfargo.com
Top Unsecured Creditors            Loan Agreement,        Milica Pjevic, Maria   Milica.Pjevic@wellsfargo.com
                                   Wells Fargo Trust      Rada                   Maria.Rada@wellsfargo.com
                                   Company, N.A., as
                                   Agent


                                                              4
      20-11254-jlg        Doc 3023        Filed 08/25/21 Entered 08/25/21 12:01:37                  Main Document
                                                      Pg 7 of 19



       DESCRIPTION                        NAME                NOTICE NAME                            EMAIL
Counsel to BeauTech Power           Fafinski Mark &         Attn: David E. Runck    david.runck@fmjlaw.com
Systems, LLC                        Johnson, P.A.
Counsel to Airlines Reporting       Foley & Lardner LLP     Attn: Derek L. Wright   dlwright@foley.com
Corporation
Counsel to Airlines Reporting       Foley & Lardner LLP     Attn: Maria Burgess     mburgess@foley.com
Corporation
Counsel to Empresa Nacional de      Forchelli Deegan        Attn: Gerard R.         gluckman@forchellilaw.com
Aeronautica de Chile                Terrana LLP             Luckman, Gabriella E.   gbotticelli@forchellilaw.com
                                                            Botticelli
Counsel to Subsequent Debtors       GE CELMA LTDA           Attn: Edgar Salazar,    edgar.salazar1@ge.com
Top Unsecured Creditors                                     Volnei Vieira Esteves   VolneiVieira.Esteves@ge.com

Counsel to the Ad Hoc               Glenn Agre Bergman      Attn: Andrew K.         aglenn@glennagre.com
Committee of Shareholders           & Fuentes LLP           Glenn, Shai Schmidt,    sschmidt@glennagre.com
                                                            Rich Ramirez            rramirez@glennagre.com

Counsel to Iron Mountain            Hackett Feinberg        Attn: Frank F.          ffm@bostonbusinesslaw.com
Information Management, Inc.        P.C.                    McGinn

Counsel to Securitas, S.A.,         Hahn & Hessen LLP       Attn: Janine M.         jschwartz2@hahnhessen.com
Securitas Airline Services GmbH                             Figueiredo, Jacob T.    jfigueiredo@hahnhessen.com
& Co. KG, Global Security                                   Schwartz
Consulting Group, Inc.,
Securitas Colombia S.A.,
Securitas Ecuador CIA LTDA,
and Securitas S.A.C.
Counsel to Worldwide Flight         Haynes and Boone,       Attn: Richard S.        richard.kanowitz@haynesboone.com
Services, Inc. and certain of its   LP                      Kanowitz
affiliates
Counsel to Jamco America, Inc.      Hillis Clark Martin &   Attn: Bradley R.        bradley.duncan@hcmp.com
                                    Peterson P.S.           Duncan

Counsel to Everis Chile S.A.        Hogan Lovells US        Attn: Alex M. Sher      alex.sher@hoganlovells.com
                                    LLP
Counsel to Everis Chile S.A.        Hogan Lovells US        Attn: Bennett L.        bennett.spiegel@hoganlovells.com
                                    LLP                     Spiegel
Counsel to Repsol                   Hogan Lovells US        Attn: Christopher R.    chris.donoho@hoganlovells.com
                                    LLP                     Donoho




                                                                5
       20-11254-jlg         Doc 3023        Filed 08/25/21 Entered 08/25/21 12:01:37               Main Document
                                                        Pg 8 of 19



        DESCRIPTION                         NAME            NOTICE NAME                             EMAIL
Counsel to Sky High XXIV              Holland & Knight    Attn: Barbra R. Parlin,   barbra.parlin@hklaw.com
Leasing Limited, Sky High XXV         LLP                 Arthur Rosenberg,         arthur.rosenberg@hklaw.com
Leasing Limited, Shenton                                  Marc L. Antonecchia       marc.antonecchia@hklaw.com
Aircraft Leasing 3 (Ireland)
Limited, SMBC Aviation Capital
Limited, Bank of Utah (not in its
individual capacity but solely as
owner trustee under certain Trust
Agreements), Wells Fargo Trust
Company, National Association
(not in its individual capacity but
solely as owner trustee under
certain Trust Agreements),
NBB-6670 Lease Partnership,
NBB Crow Co., Ltd., ECAF I
40589 DAC, NBB Cuckoo Co.,
Ltd., NBB-6658 Lease
Partnership, NBB Redstart Co.,
Ltd., NBB Grosbeak Co., Ltd.,
NBB Sao Paulo Lease Co., Ltd.,
NBB Rio de Janeiro Lease Co.,
Ltd. NBB Brasilia Lease LLC
and Engine Leasing Finance
Corporation
Counsel to Sky High XXIV              Holland & Knight    Attn: Robert W. Jones     brian.smith@hklaw.com
Leasing Limited, Sky High XXV         LLP                 & Brian Smith             robert.jones@hklaw.com
Leasing Limited, Shenton
Aircraft Leasing 3 (Ireland)
Limited, SMBC Aviation Capital
Limited, Bank of Utah (not in its
individual capacity but solely as
owner trustee under certain Trust
Agreements), Wells Fargo Trust
Company, National Association
(not in its individual capacity but
solely as owner trustee under
certain Trust Agreements),
NBB-6670 Lease Partnership,
NBB Crow Co., Ltd., ECAF I
40589 DAC, NBB Cuckoo Co.,
Ltd., NBB-6658 Lease
Partnership, NBB Redstart Co.,
Ltd., NBB Grosbeak Co., Ltd.,
NBB Sao Paulo Lease Co., Ltd.,
NBB Rio de Janeiro Lease Co.,
Ltd. NBB Brasilia Lease LLC
and Engine Leasing Finance
Corporation
Counsel to Ad Hoc Group of            Holwell Shuster &   Attn: Daniel P.           dgoldberg@hsgllp.com
LATAM Bondholders                     Goldberg LLP        Goldberg, Scott M.        sdanner@hsgllp.com
                                                          Danner, Daniel M.         dhorowitz@hsgllp.com
                                                          Horowitz



                                                              6
       20-11254-jlg         Doc 3023        Filed 08/25/21 Entered 08/25/21 12:01:37                 Main Document
                                                        Pg 9 of 19



          DESCRIPTION                       NAME              NOTICE NAME                             EMAIL
Counsel to Wells Fargo Bank           Hughes Hubbard &      Attn: Kathryn A.        katie.coleman@hugheshubbard.com
Northwest, National Association,      Reed LLP              Coleman, Christopher    chris.gartman@hugheshubbard.com
not in its individual capacity, but                         Gartman, Elizabeth A.   elizabeth.beitler@hugheshubbard.com
solely as Indenture Trustee under                           Beitler
certain Indenture Agreements
and Wells Fargo Trust Company,
National Association, not in its
individual capacity, but solely as
Indenture Trustee under certain
Indenture Agreements
Counsel to Subsequent Debtors         IAE International     Attn: Florangel         florangel.gutierrez@pw.utc.com
Top Unsecured Creditors               Aero Engines AG       Gutierrez

IRS Insolvency Section                Internal Revenue      Centralized             Mimi.M.Wong@irscounsel.treas.gov
                                      Service               Insolvency Operation
IRS Insolvency Section                Internal Revenue      Centralized             Mimi.M.Wong@irscounsel.treas.gov
                                      Service               Insolvency Operation
Counsel to International Air          International Air     Attn: John Middleton    middletonj@iata.org
Transport Association                 Transport
                                      Association
Counsel to Subsequent Debtors         Investec Bank PLC     Attn: James Paterson,   james.paterson@investec.co.uk
Top Secured Creditors                                       Lukasz Laski            Lukasz.Laski@investec.co.uk

Counsel to Subsequent Debtors         Itaú CorpBanca        Attn: Carlos            Carlos.Irarrazaval@itau.cl
Top Unsecured Creditors                                     Irarrazaval

Counsel to Subsequent Debtors         JP Morgan             Attn: Lindsay J Cane    lindsay.j.cane@jpmchase.com
Top Secured Creditors

Counsel to Tata Consultancy           Kelley Drye &         Attn: James S. Carr,    kelliott@kelleydrye.com
Services Limited                      Warren LLP            Kristin S. Elliott      kdwbankruptcydepartment@kelleydrye.com

Proposed Conflicts Counsel for        Klestadt Winters      Attn: Tracy L.          tklestadt@klestadt.com
the Official Committee of             Jureller Southard &   Klestadt, Brendan M.    bscott@klestadt.com
Unsecured Creditors                   Stevens, LLP          Scott, Lauren C. Kiss   lkiss@klestadt.com

Counsel to GAMA Aviation,             KMA Zuckert LLC       Attn: Nicholas E.       nep@kmazuckert.com
LLC                                                         Pantelopoulos
Counsel to the Ad Hoc Group of        Kramer Levin          Attn: Kenneth H.        keckstein@kramerlevin.com
Parent Unsecured Creditors            Naftalis & Frankel    Eckstein, Douglas H.    dmannal@kramerlevin.com
                                      LLP                   Mannal, Rachael L.      rringer@kramerlevin.com
                                                            Ringer, Douglas         dbuckley@kramerlevin.com
                                                            Buckley
Counsel to Subsequent Debtors         LATAM 2024 Notes,     Attn: Peter Lopez       peter.lopez@bnymellon.com
Top Unsecured Creditors               Bank of New York
                                      Mellon, as Trustee
Counsel to Subsequent Debtors         LATAM 2026 Notes,     Attn: Peter Lopez       peter.lopez@bnymellon.com
Top Unsecured Creditors               Bank of New York
                                      Mellon, as Trustee
Debtors                               LATAM Airlines        Attn: Helen Warner      helen.warner@latam.com
                                      Group S.A.
Counsel to American Airlines,         Latham & Watkins,     Attn: Andrew Sorkin     andrew.sorkin@lw.com
Inc.                                  LLP


                                                                7
       20-11254-jlg         Doc 3023        Filed 08/25/21 Entered 08/25/21 12:01:37                 Main Document
                                                        Pg 10 of 19



        DESCRIPTION                          NAME              NOTICE NAME                            EMAIL
Counsel to American Airlines,         Latham & Watkins,      Attn: James E. Brandt    james.brandt@lw.com
Inc.                                  LLP
Counsel to Dallas County              Linebarger Goggan      Attn: Elizabeth Weller   dallas.bankruptcy@publicans.com
                                      Blair & Sampson
                                      LLP
Counsel to Subsequent Debtors         Local Bonds, Series    Attn: Francesca          fgarde@bancoestado.cl
Top Unsecured Creditors               A, Banco del Estado    Gardella
                                      de Chile, as Trustee
Counsel to Subsequent Debtors         Local Bonds, Series    Attn: Francesca          fgarde@bancoestado.cl
Top Unsecured Creditors               B, Banco del Estado    Gardella
                                      de Chile, as Trustee
Counsel to Subsequent Debtors         Local Bonds, Series    Attn: Francesca          fgarde@bancoestado.cl
Top Unsecured Creditors               C, Banco del Estado    Gardella
                                      de Chile, as Trustee
Counsel to Subsequent Debtors         Local Bonds, Series    Attn: Francesca          fgarde@bancoestado.cl
Top Unsecured Creditors               D, Banco del Estado    Gardella
                                      de Chile, as Trustee
Counsel to Subsequent Debtors         Local Bonds, Series    Attn: Francesca          fgarde@bancoestado.cl
Top Unsecured Creditors               E, Banco del Estado    Gardella
                                      de Chile, as Trustee
Counsel to Alliance Ground            Markowitz, Ringel,     Attn: Grace E.           grobson@mrthlaw.com
International, LLC                    Trusty & Hartog,       Robson, Esq.
                                      P.A.
Counsel to Agencias Universales       Mayer Brown LLP        Attn: Aaron K.           agavant@mayerbrown.com
S.A. and certain of its Affiliates,                          Gavant, Craig E.         creimer@mayerbrown.com
OSI South America Holding                                    Reimer, Matthew V.       mwargin@mayerbrown.com
SpA and certain of its direct or                             Wargin
indirect subsidiaries, including
EST Expro Servicios, SPA,
Seguridad Privada Active
Security Company A.S.C. Cia
Ltda., SL-Back Office Services
S.A., Sociedad de Asesorias y
Servicios Intergrales San Luis
Ltda., Ecoblanc S.A., and HSBC
Bank (Chile)
Counsel to Agencias Universales       Mayer Brown LLP        Attn: Youmi Kim,         ykim@mayerbrown.com
S.A. and certain of its Affiliates,                          Joaquin M. C de Baca     JCDebaca@mayerbrown.com
OSI South America Holding
SpA and certain of its direct or
indirect subsidiaries, including
EST Expro Servicios, SPA,
Seguridad Privada Active
Security Company A.S.C. Cia
Ltda., SL-Back Office Services
S.A., Sociedad de Asesorias y
Servicios Intergrales San Luis
Ltda. and Ecoblanc S.A.
Counsel to American Sales and         McDermott Will &       Attn: Craig V. Rasile,   crasile@mwe.com
Management Organization d/b/a         Emery LLP              Gregg A. Steinman        gsteinman@mwe.com
Eulen America                                                                         dnorthrop@mwe.com
                                                                                      sbugliaro@mwe.com



                                                                 8
      20-11254-jlg        Doc 3023        Filed 08/25/21 Entered 08/25/21 12:01:37                 Main Document
                                                      Pg 11 of 19



        DESCRIPTION                       NAME                NOTICE NAME                           EMAIL
Counsel to Larrain Vial             McDermott Will &        Attn: Timothy W.        dazman@mwe.com
Servicios Profesionales Limitada    Emery LLP               Walsh, Darren Azman

Counsel to Vitol Inc.               McGuireWoods LLP        Attn: Frank J.          fguadagnino@mcguirewoods.com
                                                            Guadagnino
Counsel to Airport Terminal         Moritt Hock &           Attn: Allison J.        aarotsky@moritthock.com
Management, Inc.                    Hamroff LLP             Arotsky
Counsel to Subsequent Debtors       Natixis                 Attn: Andrew Young      andrew.okana@natixis.com
Top Secured Creditors                                       Okana Nsiawi

United States Trustee for the       Office of The United    Attn: Brian Masumoto    brian.masumoto@usdoj.gov
Southern District of New York       States Trustee for
                                    Region 2
Counsel to Scotiabank Chile         Orrick, Herrington &    Attn: Raniero           rdaversa@orrick.com
                                    Sutcliffe LLP           D’Aversa, Jr., Monica   mperrigino@orrick.com
                                                            Perrigino, Evan C.      LatamNotice@Orrick.com
                                                            Hollander
Counsel to Rocket Travel Inc.,      Otterbourg P.C.         Attn: Steven B. Soll    ssoll@otterbourg.com
Agoda Company Pte. Ltd.,
Agoda International USA LLC.,
priceline.com LLC, and Kayak
Software Corporation
Counsel to Servcater                Pachulski Stang Ziehl   Attn: Ayala Hassell,    ahassell@pszjlaw.com
International Ltda., Retail in      & Jones LLP             Michael Warner          mwarner@pszjlaw.com
Motion Latin America SpA
(Ecuador), Retail in Motion
Latin America SpA (Chile),
Retail in Motion Latin America
SpA Sucursal Colombiana,
Retail in Motion Latin America
SpA Sucursal del Peru, Servcater
International Ltda., Sky Chefs de
Chile, LSG Sky Chefs South
Africa (Pty) Ltd., LSG Sky
Chefs New Zealand Limited, and
Sky Chefs de Mexico, S.A. de
C.V.
Counsel to Servcater                Pachulski Stang Ziehl   Attn: Steven W          sgolden@pszjlaw.com
International Ltda., Retail in      & Jones LLP             Golden
Motion Latin America SpA
(Ecuador), Retail in Motion
Latin America SpA (Chile),
Retail in Motion Latin America
SpA Sucursal Colombiana,
Retail in Motion Latin America
SpA Sucursal del Peru, Servcater
International Ltda., Sky Chefs de
Chile, LSG Sky Chefs South
Africa (Pty) Ltd., LSG Sky
Chefs New Zealand Limited, and
Sky Chefs de Mexico, S.A. de
C.V.



                                                                9
       20-11254-jlg        Doc 3023       Filed 08/25/21 Entered 08/25/21 12:01:37               Main Document
                                                      Pg 12 of 19



        DESCRIPTION                       NAME              NOTICE NAME                           EMAIL
Counsel to Teleperformance         Paul Hastings LLP      Attn: Harvey A.        harveystrickon@paulhastings.com
Colombia S.A.S., Banco del                                Strickon, Pedro A.     pedrojimenez@paulhastings.com
Estado de Chile, in its capacity                          Jimenez, Andrés C.     andresmena@paulhastings.com
as indenture trustee under the                            Mena, Douglass E.      douglassbarron@paulhastings.com
Chilean Local Bonds Series A                              Barron
through E issued by LATAM
Airlines Group S.A.
Counsel to The Boeing              Perkins Coie LLP       Attn: Alan D. Smith    ADSmith@perkinscoie.com
Company and its Subsidiaries

Counsel to The Boeing              Perkins Coie LLP       Attn: John D. Penn     jpenn@perkinscoie.com
Company and its Subsidiaries

Counsel to Subsequent Debtors      Petróleo Brasileiro    Attn: RODRIGO          rodrigo@br-petrobras.com.br
Top Unsecured Creditors            S.A.                   MOTTA GUIMARES

Counsel to Sumitomo Mitsui         Pillsbury Winthrop     Attn: Dania Slim       dania.slim@pillsburylaw.com
Banking Corporation, New York      Shaw Pittman LLP
Branch
Counsel to Sumitomo Mitsui         Pillsbury Winthrop     Attn: Leo T. Crowley   leo.crowley@pillsburylaw.com
Banking Corporation, New York      Shaw Pittman LLP
Branch
Claims Agent                       Prime Clerk, LLC       Attn: Jessica Berman   latamteam@primeclerk.com
                                                                                 serviceqa@primeclerk.com

Counsel to RIU CALIFORNIA          Procopio, Cory,        Attn: Gerald P.        gerald.kennedy@procopio.com
LLC                                Hargreaves & Savitch   Kennedy, Esq.
                                   LLP
Counsel to SPCP Access             Pryor Cashman LLP      Attn: Ronald S.        rbeacher@pryorcashman.com
Holdings, LLC, SPCP                                       Beacher
Institutional Group, LLC and
SPCP Luxembourg Strategies
S.à r.l.
Counsel to Knighthead Capital      Quinn Emanuel          Attn: Susheel          susheelkirpalani@quinnemanuel.com
Management                         Urquhart & Sullivan    Kirpalani, Victor      victornoskov@quinnemanuel.com
                                   LLP                    Noskov, Debra          debraogorman@quinnemanuel.com
                                                          O’Gorman, Dennis       dennishranitzky@quinnemanuel.com
                                                          Hranitzky
Counsel to Subsequent Debtors      RAIZEN                 Attn: Leonardo         Leonardo.Ozorio@raizen.com
Top Unsecured Creditors            COMBUSTIVEIS           Ozorio
                                   S.A.
Counsel to Accenture LLP and       Reed Smith LLP         Attn: Christopher A.   clynch@reedsmith.com
Certain of its Affiliates, SITA                           Lynch, Rebecca K.      rtesfaye@reedsmith.com
Information Networking                                    Tesfaye
Computing USA, Inc.
Counsel to Accenture LLP and       Reed Smith LLP         Attn: Claudia Z.       cspringer@reedsmith.com
Certain of its Affiliates                                 Springer

Counsel to SITA Information        Reed Smith LLP         Attn: Omar J. Alaniz   oalaniz@reedsmith.com
Networking Computing USA,
Inc.
Counsel to Subsequent Debtors      Scotiabank Chile       Attn: Alejandra        Alejandra.Anguita@scotiabank.cl
Top Unsecured Creditors                                   Anguita


                                                             10
      20-11254-jlg         Doc 3023    Filed 08/25/21 Entered 08/25/21 12:01:37                  Main Document
                                                   Pg 13 of 19



       DESCRIPTION                     NAME               NOTICE NAME                             EMAIL
Securities and Exchange          Securities &           Attn: Secretary of the   secbankruptcy@sec.gov
Commission - Headquarters        Exchange               Treasury                 NYROBankruptcy@sec.gov
                                 Commission
Securities and Exchange          Securities &           Attn: Bankruptcy         bankruptcynoticeschr@sec.gov
Commission - Regional Office     Exchange               Department
                                 Commission – NY
                                 Office
Securities and Exchange          Securities &           Attn: Bankruptcy         SECBANKRUPTCY@SEC.GOV
Commission - Regional Office     Exchange               Dept
                                 Commission -
                                 Philadelphia Office
Counsel to Investec Bank PLC,    Sheppard Mullin        Attn: Edward H.          etillinghast@sheppardmullin.com
Tokyo Century Corporation,       Richter & Hampton,     Tillinghast, III         bgilbert@sheppardmullin.com
Silux SCS, SIVA-FIS (acting in   LLP
respect of its sub-fund SILC
(AIRCRAFT) SIGNAL IDUNA
LOAN COMPARTMENT), and
JA Mitsui Leasing, Ltd.
Counsel to Investec Bank PLC,    Sheppard Mullin        Attn: Nicholas           ndugdale@sheppardmullin.com
Tokyo Century Corporation,       Richter & Hampton,     Dugdale
Silux SCS, SIVA-FIS (acting in   LLP
respect of its sub-fund SILC
(AIRCRAFT) SIGNAL IDUNA
LOAN COMPARTMENT), and
JA Mitsui Leasing, Ltd.
Counsel to GE Capital Aviation   Sidley Austin LLP      Attn: Michael G.         mgburke@sidley.com
Services LLC, GE Aviation LLC                           Burke, Andrew P.         apropps@sidley.com
and their affiliates                                    Propps
Counsel to Organización Terpel   Simpson Thacher &      Attn: Borja Marcos,      bmarcos@stblaw.com
S.A. and Copec Aviation S.A      Bartlett LLP           Kathrine A.              kmclendon@stblaw.com
                                                        McLendon, Juan M.        jnaveira@stblaw.com
                                                        Naveira
Counsel to STS Aviation Group,   Stevens & Lee, P.C.    Attn: Constantine D.     cp@stevenslee.com
Inc. and STS Component                                  Pourakis
Solutions, LLC
Counsel to STS Aviation Group,   Stevens & Lee, P.C.    Attn: Leonard P.         lpg@stevenslee.com
Inc. and STS Component                                  Goldberger
Solutions, LLC
The Bank of New York Mellon      The Bank of New        Attn: Gary S. Bush,      gary.bush@bnymellon.com
                                 York Mellon            Vice President
Proposed Co-Counsel for          Togut, Segal & Segal   Attn: Albert Togut,      altogut@teamtogut.com
Debtors and Debtors in           LLP                    Esq., Kyle J. Ortiz,     kortiz@teamtogut.com
Possession                                              Esq.
Counsel to United States         US Attorney            Attn: Stephen Cha-       Stephen.Cha-Kim@usdoj.gov
                                                        Kim, Audrey Strauss




                                                           11
      20-11254-jlg        Doc 3023         Filed 08/25/21 Entered 08/25/21 12:01:37              Main Document
                                                       Pg 14 of 19



       DESCRIPTION                         NAME              NOTICE NAME                          EMAIL
United States Attorney’s Office     US Attorney for        Attn: Bankruptcy       David.Jones6@usdoj.gov
for the Southern District of New    Southern District of   Division               Jeffrey.Oestericher@usdoj.gov
York                                New York                                      Carina.Schoenberger@usdoj.gov
                                                                                  Lawrence.Fogelman@usdoj.gov
                                                                                  Peter.Aronoff@usdoj.gov
                                                                                  Linda.Riffkin@usdoj.gov


Counsel to JSA International US     Vedder Price P.C.      Attn: Michael J.       MJEdelman@VedderPrice.com
Holdings, LLC, Natixis, as                                 Edelman, Jeremiah J.   JVeber@VedderPrice.com
liquidity provider under the                               Vandermark, Jeffrey    ketzel@vedderprice.com
EETC transaction 2015-1 and in                             T. Veber, Kevin J.
relation to the MSN 3662, 4570,                            Etzel
5101, 6592, 6632, 6685, 37665
and 37667 transactions, Export-
Import Bank of the United
States, Macquarie Aircraft
Leasing Services (Ireland)
Limited and Macquarie Aircraft
Leasing Services (UK), SBI
Leasing, Airbus Financial
Services Limited, KfW and
KfW-IPEX Bank Gmbh, VGS
Acquisition Holding Bermuda
Limited and Johannesburg
Limited (Ireland), DVB Bank
SE, London Branch, MAF
Aviation 1 Designated
Activity Company, AS Air Lease
76 (Ireland) Limited, MUFG
Bank, Ltd., Vermillion Aviation
(Two) Limited, ORIX Aviation
Systems Limited, on behalf of
ORIX Aviation Systems Limited
and as attorney in fact on behalf
of each of KG3, Inc., MNS
Corporation, Ohtake Zaimoku
Ltd. (formerly named Yamadai
Ohtake Co., Ltd.),Sensho Bussan
Co., Ltd., AerCap Holdings
N.V., LEAF Capital Funding,
LLC, and the United States
Attorney for the Southern
District of New York




                                                              12
      20-11254-jlg        Doc 3023        Filed 08/25/21 Entered 08/25/21 12:01:37            Main Document
                                                      Pg 15 of 19



       DESCRIPTION                        NAME            NOTICE NAME                          EMAIL
Counsel to JSA International US     Vedder Price P.C.   Attn: William W.       WThorsness@VedderPrice.com
Holdings, LLC, Natixis, as                              Thorsness, David L.    DKane@VedderPrice.com
liquidity provider under the                            Kane
EETC transaction 2015-1 and in
relation to the MSN 3662, 4570,
5101, 6592, 6632, 6685, 37665
and 37667 transactions, Export-
Import Bank of the United
States, Macquarie Aircraft
Leasing Services (Ireland)
Limited and Macquarie Aircraft
Leasing Services (UK), SBI
Leasing, Airbus Financial
Services Limited, KfW and
KfW-IPEX Bank Gmbh, VGS
Acquisition Holding Bermuda
Limited and Johannesburg
Limited (Ireland), DVB Bank
SE, London Branch, MAF
Aviation 1 Designated
Activity Company, AS Air Lease
76 (Ireland) Limited, MUFG
Bank, Ltd., Vermillion Aviation
(Two) Limited, ORIX Aviation
Systems Limited, on behalf of
ORIX Aviation Systems Limited
and as attorney in fact on behalf
of each of KG3, Inc., MNS
Corporation, Ohtake Zaimoku
Ltd. (formerly named Yamadai
Ohtake Co., Ltd.),Sensho Bussan
Co., Ltd., AerCap Holdings N.V.
and the United States Attorney
for the Southern District of New
York
Counsel to Costa Verde              Wachtell, Lipton,   Attn: Richard G.       RGMason@wlrk.com
Aeronautica S.A.                    Rosen & Katz        Mason, John R.         JRSobolewski@wlrk.com
                                                        Sobolewski, John H.     JHBailey@wlrk.com
                                                        Bailey
Counsel to RECARO Aircraft          Warner Norcross +   Attn: Gordon J.        gtoering@wnj.com
Seating Americas, LLC               Judd LLP            Toering
Counsel to Ad Hoc Group of          White & Case LLP    Attn: Jason N. Zakia   jzakia@whitecase.com
LATAM Bondholders
Counsel to Ad Hoc Group of          White & Case LLP    Attn: John K.          mark.franke@whitecase.com
LATAM Bondholders                                       Cunningham, Jason      jcunningham@whitecase.com
                                                        Zakia, Mark Franke,    john.ramirez@whitecase.com
                                                        John Ramirez,          gstarner@whitecase.com
                                                        Gregory Starner,       jweedman@whitecase.com
                                                        Richard Kebrdle,       dominique.forrest@whitecase.com
                                                        Joshua Weedman,
                                                        Dominique Forrest




                                                           13
      20-11254-jlg        Doc 3023       Filed 08/25/21 Entered 08/25/21 12:01:37                Main Document
                                                     Pg 16 of 19



       DESCRIPTION                        NAME             NOTICE NAME                           EMAIL
Counsel to Ad Hoc Group of         White & Case LLP      Attn: Richard S.        rkebrdle@whitecase.com
LATAM Bondholders, Oaktree                               Kebrdle, Michael C.     mshepherd@whitecase.com
Capital Management, L.P.                                 Shepherd, Laura L.      laura.femino@whitecase.com
                                                         Femino, Thomas E.       tlauria@whitecase.com
                                                         Lauria
Counsel to Oaktree Capital         White & Case LLP      Attn: Thomas Lauria,    tlauria@whitecase.com
Management, L.P.                                         Michael Shepherd,       mshepherd@whitecase.com
                                                         Kimberly A. Havlin,     kim.havlin@whitecase.com
                                                         and Laura Femino        laura.femino@whitecase.com

Counsel to Google LLC              White and Williams    Attn: James C.          vandermarkj@whiteandwilliams.com
                                   LLP                   Vandermark
Counsel to Sabre Corporation       Wilmer Cutler         Attn: Joel Millar       joel.millar@wilmerhale.com
                                   Pickering Hale and
                                   Dorr LLP
Counsel to Sabre Corporation       Wilmer Cutler         Attn: Philip D. Anker   philip.anker@wilmerhale.com
                                   Pickering Hale and
                                   Dorr LLP
Counsel to DHL Global              Wilson, Elser,        Attn: Mark G.           mark.ledwin@wilsonelser.com
Forwarding                         Moskowitz, Edelman    Ledwin, Esq.
                                   & Dicker LLP
Counsel to BNP Paribas, as         Winston & Strawn      Attn: David Neier,      dneier@winston.com
Senior Facility Agent, Her         LLP                   Carrie V. Hardman       chardman@winston.com
Britannic Majesty’s Secretary of
State acting by the Export
Credits Guarantee Department
(operating as UK Export
Finance), Euler Hermes
Aktiengesellschaft, and
Bpifrance Assurance Export
Counsel to Corporación             Wolf Popper LLP       Attn: Chet B.           cwaldman@wolfpopper.com
Nacional de Consumidores y                               Waldman
Usuarios de Chile
Counsel to Zendesk, Inc.           Wong Fleming, P.C.    Attn: Dafney            dstokes@wongfleming.com
                                                         Dubuisson Stokes
Counsel to Subsequent Debtors      World Fuel Services   Attn: RICHARD           RHoppe@wfscorp.com
Top Unsecured Creditors                                  HOPPE

Counsel to World Fuel Services     Young Conaway         Attn: Pauline K.        bankfilings@ycst.com
Corp.                              Stargatt & Taylor,    Morgan, Sean T.         pmorgan@ycst.com
                                   LLP                   Greecher                sgreecher@ycst.com

Counsel to Esmax Esmax             Zirinsky Law          Attn: Bruce R.          bzirinsky@zirinskylaw.com
Distribucion SpA                   Partners PLLC         Zirinsky, Gary D.       gticoll@zirinskylaw.com
                                                         Ticoll




                                                            14
20-11254-jlg   Doc 3023    Filed 08/25/21 Entered 08/25/21 12:01:37   Main Document
                                       Pg 17 of 19



                                         Exhibit B
                                    Via Hand Delivery

LATAM Chambers Copy
Chambers of Honorable Judge James L. Garrity Jr.
US Bankruptcy Court SDNY
One Bowling Green
New York, NY 10004-1408
20-11254-jlg   Doc 3023     Filed 08/25/21 Entered 08/25/21 12:01:37          Main Document
                                        Pg 18 of 19



                                            Exhibit C
                                   Via First Class Mail

 Attn: Helen Warner, Esq.                        Attn: Richard J. Cooper, Esq., Lisa M.
 LATAM Airlines Group S.A.                       Schweitzer, Esq. and Luke A. Barefoot Esq.
 6500 NW 22nd Street                             Cleary Gottlieb
 Miami, FL 33131                                 1 Liberty Plaza
                                                 New York, NY 10006

 Attn: Brian Masumoto, Esq. and Serene           The Securities and Exchange Commission
 Nakano, Esq.                                    100 F Street, N.E.
 William K. Harrington                           Washington, D.C. 20549
 U.S. Department of Justice
 Office of the U.S. Trustee
 201 Varick Street, Room 1006
 New York, New York 10014

 Attn: Office of the Chief Counsel               Attn: Allan S. Brilliant, Craig P. Druehl,
 The Federal Aviation Administration             David A. Herman, Gary J. Mennitt, Benjamin
 800 Independence Ave., S.W.                     M. Rose
 Washington, D.C. 20591                          Dechert LLP
                                                 1095 Avenue of the Americas
                                                 New York, New York 10036

 Attn: Jenelle C. Arnold                         Attn: Owen Coyle
 Aldridge Pite, LLP                              Citibank, N.A.
 4375 Jutland Drive, Suite 200                   165 Brett Road, OPS 3
 P.O. Box 17933                                  New Castle, DE 19720
 San Diego, CA 92177-0933

 Attn: Justine Ventrelli, Claire Vacca           Attn: Bankruptcy Division
 Credit Agricole Corporate and Investment        Environmental Protection Agency
 Bank                                            290 Broadway
 1301 Avenue of the Americas                     New York, New York 10007-1866
 SFI Agency & Middle Office, 20th Floor
 New York, NY 10019-6022

 Attn: Matthew Leopold, General Counsel          Attn: Natalie D. Russell
 Environmental Protection Agency                 The Port Authority of New York and New
 Office of General Counsel 2310A                 Jersey
 1200 Pennsylvania Ave NW, 2310A                 4 World Trade Center
 Washington, DC 20460                            150 Greenwich Street, 24th Floor
                                                 New York, New York 10007
20-11254-jlg   Doc 3023     Filed 08/25/21 Entered 08/25/21 12:01:37       Main Document
                                        Pg 19 of 19



 Attn: Michael T. Rozea, Esq., Raquel Felix   Attn: Julie Watremez
 Hill Wallack, LLP                            Natixis
 575 Lexington Avenue                         43, Avenue Pierre Mendès
 Fourth Floor, Suite 4057                     Paris, France 75013
 New York, New York 10022

 Attn: Corporate Trust Lease Group            Attn: Corporate Trust Administration
 Wells Fargo Bank Northwest, National         Wilmington Trust Company
 Association                                  1100 North Market Street
 260 North Charles Lindbergh Drive            Wilmington, DE 19890-1605
 Salt Lake City, UT 84116
